                       IN THE UNITED STATES DISTRICT COURT


                             FOR THE DISTRICT OF DELAWARE



CAROLYN DARDEN,

                        Petitioner,

        V.                                                  Civ. Act. No. 16-859-LPS


CLAIRE DEMATTEIS,Commissioner,
Delaware Department of Corrections,
SHANE TROXLER,Bureau Chief, and
ATTORNEY GENERAL OF THE STATE OF
DELAWARE,

                        Respondents.'




J. Brendan O'NeiU, Office of Defense Services for the State of Delaware, Wilmington, Delaware.
Attorney for Petitioner.

Brian Arban, Deputy Attorney General, Delaware Department ofJustice, Wilmington, Delaware.
Attorney for Respondents.




                                   MEMORANDUM OPINION




September 30, 2019
Wilmington, Delaware

'Commissioner Claire DeMatteis and Bureau Chief Shane Troxler have replaced former
Commissioner Robert M. Coupe and former Bureau Chief Alan Grinstead, original parties to the
case. See Fed. R. Civ. P. 11(d).
                                                1
STARK,l^.S. District Judge;
        Pending before the Court is an Application For A Writ Of Habeas Corpus Pursuant To 28

U.S.C. § 2254 ("Petition") filed by Petitioner Carolyn Darden ("Petitioner"). (D.L 2) The State filed

an Answer in opposition, to which Petitioner filed a Reply. (D.I. 9; D.I. 16) For the reasons

discussed, the Court wiH dismiss Petitioner's § 2254 Petition as time-barred by the one-year period

of limitations prescribed in 28 U.S.C. § 2244(d)(1).

I.      BACKGROUND


        On February 20, 2012,Petitioner pled guilty to one count of drug dealing. (D.I. 9 at 1) On

that same day, the Superior Court sentenced Petitioner to ten years of Level V incarceration,

suspended after time served for eighteen months at Level III supervision. (D.I. 9 at 2) Petitioner

did not file a direct appeal.

        On January 16, 2015, Delaware's Office of Defense Services("OPD") filed a motion for

post-conviction relief pursuant to Delaware Superior Court Criminal Rule 61 ("Rule 61 motion") on

behalf of Petitioner, which the Superior Court summarily dismissed on February 12, 2015. (D.I. 9 at

2) The Delaware Supreme Court affirmed that decision on December 2,2015. See Williams v. State,

129 A.2d 231 (Table), 2015 WL 7776322(Del. Dec. 2, 2015).

        On September 23, 2016, the OPD filed a § 2254 Petition on Petitioner's behalf asserting that

Petitioner's lack of knowledge of an evidence scandal at the Office of the Chief Medical Examiner

("OCME")was material to her decision to plead guilty and, therefore, her guilty plea was

involuntary piursuant to Brady v. United States, 397 U.S. 742, 748 (1970). (D.L 2) Petitioner also

argues that the Delaware Supreme Court made unreasonable findings of fact during her post-

conviction appeal regarding OCME misconduct. The State filed an Answer asserting that the

Petition should be dismissed as time-barred or, altematively, because the Claim is meritless. (D.I. 9)
Petitioner filed a Reply arguing that the Court should equitably toll the limitations period and deem

the Petition timely filed. (D.I. 16 at 7)

        A. OCME CRIMINAL INVESTIGATION


        As summarized by the Delaware Supreme Court, the relevant information regarding

the OCME evidence mishandling is set forth below:

                In February 2014, the Delaware State Police ("DSP") and the
                Department ofJustice ("DOJ") began an investigation into criminal
                misconduct occurring in the Controlled Substances Unit of
                the OCME.


                The investigation revealed that some drug evidence sent to
                the OCME for testing had been stolen by OCME employees in some
                cases and was unaccounted for in other cases. Oversight of the lab
                had been lacking, and security procedures had not been followed.
                One employee was accused of"dry labbing" (or declaring a test result
                without actually conducting a test of the evidence) in several cases.
                Although the investigation remains ongoing, to date, three OCME
                employees have been suspended (two of those employees have been
                ctiminally indicted), and die Chief Medical Examiner has been fired.

                There is no evidence to suggest that OCME employees tampered
                with drug evidence by adding known controlled substances to the
                evidence they received for testing in order to achieve positive results
                and secure convictions. That is, there is no evidence that the OCME
                staff"planted" evidence to wrongly obtain convictions. Rather, the
                employees who stole the evidence did so because it in fact consisted
                of illegal narcotics that they could resell or take for personal use.

Brown v. State, 108 A.3d 1201,1204-05 (Del. 2015).

II.     TIMELINESS


        The Antiterrorism and Effective Death Penalty Act of 1996("AEDPA")prescribes a one-

year period of limitations for the filing of habeas petitions by state prisoners, which begins to run

from the latest of:


            (A) the date on which the judgment became final by the conclusion of direct review or
            the expiration of the time for seeking such review;
           (B) the date on which the impediment to filing an application created by
           State action in violation of the Constitution or laws of the United States
           is removed,if the applicant was prevented from filing by such State
           action;

           (C) the date on which the constitutional right asserted was initially
           recognized by the Supreme Court,if the right has been newly recognized
           by the Supreme Court and made retroactively applicable to cases on
            collateral review; or

           (D) the date on which the factual predicate of the claim or claims
           presented could have been discovered through the exercise of due
           diligence.

28 U.S.C. § 2244(d)(1). AEDPA's limitations period is subject to statutory and equitable tolling. See

Holland v. Florida, 560 U.S. 631, 645 (2010)(equitable tolling); 28 U.S.C. § 2244(d)(2)(statutory

tolling.

       Petitioner's § 2254 Petition, filed in 2016,is subject to the one-year limitations period

contained in § 2244(d)(1). See Undh v. Murphy, 521 U.S. 320, 336 (1997). Petitioner does not allege,

and the Court cannot discern, any facts triggering the application of§ 2244(d)(1)(B) or (C). She

does, however, appear to assert that she is entitled to a later starting date for AEDPA's limitations

period — April 15, 2014 - under § 2244(d)(1)(D), because that is the date on which the State began

to notify defendants in certain active cases about the OCME evidence misconduct. (D.I. 16 at 7)

        In order to determine if the Aptil 15, 2014 revelation of the OCME misconduct constitutes

a newly discovered factual predicate warranting a later starting date for the limitations period under

§2244(d)(l)(D), the Court must first distill Petitioner's argument to its core. The argument appears

to be two-fold. First, Petitioner contends that the State violated b" rady v. Maryland, 373 U.S. 83

(1963), by failing to disclose that there was ongoing misconduct at the OCME during the time she

was considering whether to enter a plea. Second, she contends that the Delaware state courts

should have deemed her g;uilty plea involuntary under hradp v. United States, 397 U.S. 742, 748 (1970),
due to the State's failure to disclose the Brady v. Maiyland evidence, i.e.^ the OCME misconduct. In

short, Petitioner asserts that her lack of knowledge about the OCME misconduct is vital to her

habeas Claim because that lack of knowledge rendered her guilty plea involuntary and unknowing

under Brady v. United States.

        Pursuant to Braify v. United States, a guilty plea is considered involuntary if it is "induced by

threats (or promises to discontinue improper harassment), misrepresentation (including unfulfilled

or unfillable promises), or perhaps by promises that are by their nature improper as having no

proper relationship to the prosecutor's business (e.g. bribes)." Brady, 397 U.S. at 755. A violation of

Brady v. Maiyland occurs when the government fails to disclose evidence materially favorable to the

accused,including both impeachment evidence and exculpatory evidence." See United States v. Bagl^,

473 U.S. 667,676 (1985). For purposes of the inquiry under § 2244(d)(1)(D), whether or not the

OCME misconduct affected, or could have affected. Petitioner's decision to plead guilty depends on

whether the drugs in her case were tested by the OCME and the results were provided to her prior

to entering a plea. Therefore, in order to trigger a later starting date under § 2244(d)(1)(D) for this

involimtaiy plea/Brj^ v. Maryland Claim, Petitioner must show that (1) the drug evidence in her case

was tested by the OCME and she received the results of the test before entering a plea; and (2)

exercising due diligence, she could not have learned that the evidence in her case may have been part

of the compromised drug evidence involved in the OCME scandal until April 15, 2014.




^A petitioner establishes a Brady v. Maryland^o\2Aq>s\ by showing that:(1) the evidence at issue was
favorable to the accused, either because it was exculpatory or it had impeachment value:(2) the
prosecution suppressed the evidence, either willfully or inadvertently; and (3) the evidence was
material. See Strickier v. Greene, 527 U.S. 263,281-82 (1999); Lambert v. Blackwell, h' ^l F.3d 210, 252
(3d Cir. 2004).
        Petitioner has not met her burden, because she has not satisfied the first prong of this test.

Petitioner entered her guilty plea on February 20, 2012. Although the OCME report concerning the

drugs was completed on February 7,2012, the OCME report was not signed (and presumably not

available to Petitioner)^ until May 7, 2012. (D.I. 12-3 at 57) If the OCME test results were not

provided until May 7,2012, then the test results cannot have played a factor in her decision plead

guilty in February 2012. Thus,the Court need not address the second prong of the inquiry and,

instead, concludes that Petitioner has not established a factual predicate triggering a later starting

date for the limitations period under § 2244(d)(1)(D). Accordingly, the one-year limitations period

began to run when Petitioner's conviction became final under § 2244(d)(1)(A).

        Pursuant to § 2244(d)(1)(A), if a state prisoner does not appeal a state court judgment, the

judgment of conviction becomes final, and the one-year period begins to run, upon expiration of the

time period allowed for seeking direct review. See Kapral v. United States, 166 F.3d 565, 575,578(3d

Cir. 1999);Jones v. Morton, 195 F.3d 153, 158(3d Cir. 1999). Here,the Delaware Superior Court

sentenced Petitioner on February 20,2012,and she did not appeal that judgment. Therefore,

Petitioner's conviction became final on March 21, 2012. See Del. Supr. Ct. R. 6(a)(ii) (establishing

thirty day period for timely filing of notice of appeal). Applying the one-year limitations period to

that date, Petitioner had until March 21, 2013 to timely file her Petition. See Wilson v. Beard, 426 F.3d

653 (3d Cir. 2005)(holding that Federal Rule of Civil Procedure 6(a) and (e) applies to federal

habeas petitions); Phiipotv. Johnson, 2015 WL 1906127, at *3 n. 3(D. Del. Apr. 27, 2015)(AEDPA's




^Significantly, Petitioner does not mention the date on which she received the OCME report. She
also concedes that she filed her Rule 61 motion "well after Aptil 15, 2014," and that she filed the
instant Petition after the expiration of AEDPA's Limitations period. (D.I. 16 at 7) Given these
circumstances, the Court concludes that Petitioner did not view the OCME report before entering a
guilty plea.
                                                    6
one-year limitations period is calculated according to anniversary method, i.e., limitations period

expires on anniversary of triggermg event).

        Petitioner did not file the instant § 2254 petition until September 23, 2016, approximately

three years and six months after the expiration of AEDPA's statute of limitations. Therefore, the

Petition is time-barred, unless the limitations period can be statutotily or equitably tolled.

        A. Statutory tolling

        Pursuant to § 2244(d)(2), a properly filed state post-conviction motion tolls AEDPA's

limitations period during the time the action is pending in the state courts, including any post-

conviction appeals, provided that the motion was filed and pending before the expiration of

AEDPA's limitations period. See Swart^ v. M^ers, 204 F.3d 417, 420-24(3d Cir. 2000); Price v. Taylor,

2002 WL 31107363, at *2(D. Del. Sept. 23, 2002). However, the limitations period is not tolled

during the ninety days a petitioner has to file a petition for a writ of certiorari in the United States

Supreme Court regarding a judgment denying a state post-conviction motion. See Stokes v. Dist.

Attorney ojPhiladelphia, 247 F.3d 539,542(3d Cir. 2001).

        Here, the Rule 61 motion Petitioner filed on January 16, 2015 has no statutory tolling effect,

because it was filed after AEDPA's limitations period had already expired. Thus, the Petition is

time-barred, unless equitable tolling is available.

        B. Equitable Tolling

        In very rare circumstances, the one-year limitations period may be toUed for equitable

reasons when the petitioner demonstrates "(1) that he has been pursuing his rights diligently, and (2)

some extraordinary circumstance stood in his way and prevented timely filing." Holland, 560 U.S. at

649 (emphasis added). Equitable tolling is not available where the late filing is due to the petitioner's

excusable neglect. Id.; Miller v. New Jersey State Dept. ofCorr., 145 F.3d 616,618-19 (3d Cir. 1998). A

                                                      7
petitioner's obligation to act diligently applies to both her filing of the federal habeas application and

to her filing of state post-conviction applications. See LaCava v. Kyler, 398 F.3d 271, 277(3d Cir.

2005). In turn, the Third Circuit has explained that equitable toUing of AEDPA's limitations period

may be appropriate in the following circumstances:

                  (1) where the defendant(or the court) actively misled the plaintiff;

                  (2) where the plaintiff was in some extraordinary way prevented from
                  asserting his rights; or

                  (3) where the plaintiff timely asserted his rights mistakenly in the wrong
                  forum.


See Jones, 195 F.3d at 159; Thomas v. Snyder, 2001 WL 1555239, at *3-4(D. Del. Nov. 28,2001).

        Here,Petitioner contends that equitable tolling is warranted because "she pursued he rights

diligently" and

                  [i]t would be inequitable to prevent her from seeking relief when
                  several similarly situated petitioners wiU have their claims heard even
                  though they discovered the misconduct at the same time as she did,
                  filed their petitions at the same time or after she did and exhausted
                  their state remedies around the same time as she did. It is unfair to
                  penalize her because her counsel's state resources were significantly
                  strained due to the hundreds of motions they filed upon discovery of
                  the misconduct.


(D.I. 16 at 8) Petitioner also states that

                  additional extraordinary circumstances resulted from the systemic
                  nature of the government misconduct. Counsel had to: 1)identify
                  which of a vast number of clients had viable claims; 2) contact all of
                  those clients; 3) file a vast number of petitions for those with
                  legitimate claims; 4) operate with limited state resources strained by
                  the volume of filings; 5) stop filing petitions in order to research and
                  brief issues raised due to the Superior Court's abrupt and drastic
                  amendment to Rule 61 without notice to counsel; 6) prepare for,
                  participate in and submit briefing following a 3-day evidentiary
                  hearing in State v. Irmn to uncover further evidence of OCME
                  misconduct; and 7) repeatedly supplement filed motions with new
                  evidence of misconduct that continued to trickle out over the next
                  two or more years.
p.I. 16 at 8-9)

          Petitioner's equitable tolling argument is unavailing. Her assertions regarding strained state

resources, number of post-conviction cases, etc, do not constitute extraordinary circumstances for

equitable tolling purposes. See Hendricks v. Johnson,62 F. Supp. 3d 406, 411 p.Del. 2014)("attorney

error, miscalculation,inadequate research, or other mistakes" do not amount to extraordinary

circumstances for equitable tolling purposes). Even if these "events" could somehow be construed

as extraordinary, Petitioner has not demonstrated that they actually prevented her from filing a basic

habeas petition. See        v. V^arano, 712 F.3d 784,803 (3"^ Cir. 2013)("[F]or a petitioner to obtain

relief[via equitable tolling] there must be a causal connection, or nexus, between the extraordinary

circumstances he faced and the petitioner's failure to file a timely federal petition."). For instance,

Petitioner concedes she knew the facts surrounding the OCME evidence scandal as of April 15,

2014. Given this concession, the Court is not persuaded by Petitioner's assertion that she could not

have filed her Rule 61 motion before January 16, 2015. Additionally, since Petitioner was aware of

enough basic facts of the OCME scandal in April 2014, she has failed to demonstrate that she was

prevented from filing a basic protective petition'^ in this Court before September 21, 2016. While a

habeas petition filed on or around April 2014 or even January 2015 would still have been untimely.

Petitioner's act of filing a protective petition around that time would have helped to demonstrate

reasonable diligence on Petitioner's part. See, e.g., Valverde v. Stinson, 224 F.3d 129,134(2d Cir.




■♦The Supreme Court has explained that a "petitioner's reasonable confusion about whether a state
filing would be timely" when attempting to exhaust state remedies may constitute good cause for
him to file a "protective petition in federal court and askQ the federal court to stay and abey the
federal habeas proceedings until state remedies are exhausted." Pace v. DiGuglielmo, 544 U.S. 408, 416
(2005).
                                                     9
2000)(oace extraordinary circumstance ends, petitioner must exercise reasonable diligence in filing

her petition).

        In short, Petitioner cannot demonstrate that the OCME scandal, and/or the timing of the

State's disclosure about the OCME scandal, actually prevented her from timely filing a petition

seeking federal habeas relief. For aU of these reasons, the Court concludes that the doctrine of

equitable foiling is not available to Petitioner on the facts she has presented. Accordingly, the Court

will deny the instant Petition as time-barred.^

III.    CERTIFICATE OF APPEALABILITY


        A district court issuing a final order denying a § 2254 petition must also decide whether to

issue a certificate of appealability. See 3d Cir. L.A.R. 22.2 (2011). A certificate of appealability is

appropriate when a petitioner makes a "substantial showing of the denial of a constitutional right"

by demonstrating "that reasonable jurists would find the district court's assessment of the

constitutional claims debatable or wrong." 28 U.S.C. § 2253(c)(2); Slack v. McDaniel^ 529 U.S. 473,

484 (2000). When a district court denies a habeas petition on procedural grounds without reaching

the underlying constitutional claims, the court is not required to issue a certificate of appealability

unless the petitioner demonstrates that jurists of reason would find it debatable: (1) whether the

petition states a valid claim of the denial of a constitutional right; and (2) whether the court was

correct in its procedural ruling. See Slack, 529 U.S. at 484.

        The Court has concluded that the instant Petition is time-barred. Reasonable jurists would

not find this conclusion to be debatable. Accordingly, the Court will not issue a certificate of

appealability.




^Having concluded that it must deny the Petition as time-barred, the Court will not address the
State's altemate reason for denying the Petition.
                                                     10
rv.    CONCLUSION


       For the reasons discussed, Petitioner's Application For A Writ Of Habeas Corpus Pursuant

To 28 U.S.C. § 2254 is DENIED. An appropriate Order will be entered.




                                               11
